Citation Nr: 0310223	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  97-28 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to December 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied entitlement to a TDIU.

The results of the most recent VA audiological testing appear 
to raise a claim for an increased rating for hearing loss.  
See 38 C.F.R. § 3.157 (2002).  The RO should review the 
rating for that disability, and assign a rating consistent 
with the assembled evidence, including the March 2003 
examination.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has the following service-connected 
disabilities and ratings: post-traumatic stress disorder 
(PTSD), 70 percent; diabetes mellitus, 20 percent; tinnitus, 
10 percent; and bilateral hearing loss, 0 percent.  His 
combined rating for service-connected disability is 80 
percent.

3.  The veteran completed eight or nine years of school.  He 
is not currently engaged in gainful employment.

4.  The effects of the veteran's service-connected PTSD and 
hearing loss make him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes based on individual unemployability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The Board has remanded the TDIU claim to the RO for 
additional evidentiary development and has undertaken 
additional development at the Board.  The record also shows 
that the veteran has received the required notices.  In light 
of the favorable decision on the TDIU claim reached herein, 
without need for additional evidence, the Board finds that VA 
need not take any further action to obtain evidence or notify 
the veteran about potential searches for evidence.

II.  TDIU

A TDIU will be assigned when a veteran's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation; provided that if there are 
two or more service-connected disabilities, at least one 
disability is rated at 40 percent or more, and the combined 
rating for service-connected disabilities is 70 percent or 
more.  38 C.F.R. § 4.16(a).  The Court has defined 
substantially gainful employment as work which is more than 
marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran's service-connected disabilities are: PTSD, 
currently rated as 70 percent disabling; diabetes mellitus, 
currently rated as 20 percent disabling; tinnitus, currently 
rated as 10 percent disabling; and bilateral hearing loss, 
currently rated as 0 percent disabling.  The combined rating 
for service-connected disabilities is 80 percent.  Therefore, 
the veteran's disabilities meet the criteria for 
consideration of a TDIU under 38 C.F.R. § 4.16(a).  A TDIU 
must be granted if he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

Records in the veteran's claims file, including reports from 
interviews at medical and mental health examinations, reflect 
that he completed eight or nine years of school, and did not 
complete high school.  Interview reports consistently 
indicate that the veteran has had an extremely high level of 
job turnover since separation from service, and has gone 
through more than fifty different jobs.  Much of the work he 
has done has been odd jobs or self-employment, and he has 
also had considerable periods of complete unemployment.  The 
work he has done has included car repair and other mechanical 
work, yard work, car or truck driving, and other 
miscellaneous jobs.

In March 2003, the veteran underwent VA medical examinations 
with regard to his service-connected disabilities.  The 
examining physicians indicated that they had received and 
reviewed his claims file, including medical records.  The 
psychiatrist who examined the veteran found that the 
veteran's PTSD seriously impaired his occupational 
functioning.  The psychiatrist noted that the veteran had 
only been able to manage brief marginal employment or self-
employment, earning income below the poverty level.  The 
psychiatrist opined that the veteran would not be able to 
maintain gainful full time employment in a normal competitive 
setting.  The psychiatrist attributed the veteran's 
occupational impairment to the manifestations of PTSD.

Evaluation of the veteran's hearing revealed sensorineural 
hearing loss that was described as moderate in the right ear, 
and moderately severe in the left ear.  The veteran indicated 
that his tinnitus interfered with his sleep.  He reported 
that he was unable to understand what was said to him unless 
he was looking at the speaker and there was little or no 
background noise.  The examiner concluded that the veteran 
was unable to function effectively in any job in which acute 
hearing was required, the environment was not quiet, or he 
could not always look at the speaker.

The physician who evaluated the veteran's diabetes mellitus 
noted that the veteran was on regular medication for 
diabetes, and that he had neuropathy with decreased pinprick 
and vibratory sensation of the fingertips, ankles, feet, and 
toes.  The examiner opined that the manifestations of the 
veteran's diabetes should not affect his ability to perform 
work such as the automobile painting and body work he 
reported having done.

The recent medical findings and opinions indicate that the 
veteran's PTSD alone makes him unable to sustain 
substantially gainful employment, and that his hearing loss 
further impairs his potential for employment by significantly 
limiting the types of employment settings in which he could 
function.  There is sufficient evidence that the veteran is 
unemployable as a result of his service-connected 
disabilities.  A TDIU is granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

